Title: From George Washington to Nicholas Cooke, 17 September 1776
From: Washington, George
To: Cooke, Nicholas



Sir
Head Qrs at Colo. Morris’s House Septr 17th 1776

I received the honor of your favor of the 6th Inst. by Messrs Collins, Babcock & Stanton, and should have acknowledged It before now, had I not been prevented by the peculiar Situation of our Affairs.
I communicated my Sentiments to those Gentn upon the Subject of your Letter and the several propositions that were before

me, who I doubt not will make a full and due report of the same to you and your Honble Assembly: However I shall take the liberty of adding, that the divided State of our Army, which when collected in One body is inferior to that of the Enemy—their Having landed almost the whole of their force on Long Island, and formed a plan of cutting off all communication between that and the City of New York, which we had but too good reasons to beleive practicable and easy to effect with their Ships of War, made It necessary and prudent to withdraw our Troops from the former, that our chance of resistance and opposition might be more probable and likely to be attended with a happy Issue.
I feel myself much concerned on account of your Apprehensions for the Town of Newport and the Island of Rhode Island, and should esteem myself peculiarly happy were It in my power to afford means for their Security and that of the State in General, or to point out such measures as would be effectual for that purpose; But circumstanced as I am, It is not possible for me to grant any Assistance, nor can I with propriety undertake to prescribe the mode which will best promote their defence. This must depend on such a variety of circumstances, that I should suppose you and the Assembly who are in the State will be much more competent to the Task than what I or any person out of It can be, and therefo⟨re⟩ I can only recommend that you will pursue such steps as you in your Judgement shall think most conducive to that end, observing that It appears to me a matter of extreme difficulty (If practicable) to prevent the Enemy’s Ships doing damage to every Island accessible to ’em, unless the passes between them and the Main are so narrow as to oblige them to come very near such Batteries as may be erected for their annoyance on commanding Ground.
I cannot sufficiently express my thanks for the readiness you and your Assembly manifested in ordering Troops &c. to Long Island on hearing of my request to Governor Trumbull upon that Subject. At the time that I made It, I conceiv⟨ed⟩ the plan of much Importance, and that many valuable and salutary consequences might have resulted from It, But as Things have undergone a material change since, It may not be improper to consider and be satisfied of some facts, which ought to be clearly known, previous to any attempt to carry It into Execution & on which the success of It will greatly depend—such as an entire

conviction of the friendly disposition of the Inhabitants on the Island—the Number that would Join the Troops that might be sent over—The lengths they would go—the Support they would & can give, and whether a retreat from thence, could be safely effected in case It should be necessary—These matters and others which a more minute consideration of the plan will present to your view, should be well weighed and digested & which I thought It my duty to mention especially as the Scheme had originated with me—My Anxiety and concern for the Inhabitants at the East end of the Island, who have been represented always as friendly & well attached to the cause of the States, prompt me to wish them every assistance, but If the Efforts you could make in conjunction with Governor Trumbull would not promise almost a certainty of success, perhaps they might tend to aggravate their misfortunes—The Committee stated sundry propositions respecting this expedition—such as If any thing was attempted where a Stand should be made? This must be left to the discretion of those who command—nor can I spare an Officer for that purpose or recommend One—What Number of Men should be sent? & what proportion from the Massachusetts—The Number necessary will depend upon the force they will have to oppose & the assistance they would derive from the Islanders—the proportion from the Massachusetts on the will of the legislature, or voluntary Engagement of the people in the service—What Artillery they should have? I am of Opinion the Artillery would be subject to loss without any great advantage resulting from It—They also asked whether any Frigates should be sent &c.? As the Enemy have now the free and entire command of the Sound, and many Ships of War in it, they will be much more liable to be taken, than they would have been some time ago, and when It was proposed by Governor Trumbull to make an attempt upon the Ships above Hell Gate. In this Instance However I do not conceive my self at liberty to say any thing peremptory one way or other, having no power over the Frigates.
I am sensible of the force of your Observation, that the Common Cause might be benefited by the Several States receiving early and authentic Intelligence of every material occurrence. permit me at the same time to assure you, that I often regret my incapacity in this instance, and that the neglect does not arise

from want of Inclination or thro inattention, but from the variety of Important matters that are always pressing upon and which daily surround me.
Before I conclude I shall take this Opportunity to inform you, that having received certain Information that the Enemy’s plan of Operations was to pass from Long Island and Land in our Rear with their Army, to cut off all communication with the Country, and for which they were making every possible disposition, A Council of Genl Oficers determined last Week on a removal of the Army from the City in order to prevent the fatal consequences which must inevitably ensue If they could have executed their Scheme, resolving at the same time, that every appearance of defence should be kept up till Our Sick, Ordinance & Other Stores could be removed. This was set about with the greatest Industry and as to the Sick was compleatly effected, but on Sunday morning before we had accomplished the removal of all our Cannon, provision & Baggage, they sent three Ships of War up the North River whereby the Water carriage was totally stopped, the Ships Anchoring not far above the City. and about Eleven OClock those that were laying at Turtle Bay or rather below It in the East River, being Six or Seven in Number besides some Transports, began and continued for some Time a most severe and Heavy Canonade to scour the Ground and cover the Landing of their Troops. I had gone the Night before to the Main body of the Army which was posted on the plains and Heights of Harlem, apprehending from many uncommon and great movements among the Enemy that they meant to make an attack there that Night, or to land on the East side of Harlem River. As soon as the firing began, I rode with all possible dispatc⟨h⟩ towards the place of landing where Breast Works had been thrown up, and to my great surprize and mortification found the Troop⟨s⟩ that had been posted in the Lines retreating with the utmost precip[it]ation and disorder and those ordered to support them, notwithstanding the exertions of their Brigadiers, Parsons & Fellows, to form them, running away in the most disgraceful and shamefull manner, nor could my utmost efforts rally them or prevent their flight. This scandalous conduct occasioned a loss of Several Tents and Other Baggage which Otherwise would have been easily secured—The remainder of the Troops that were in the City got out and

the retreat of the whole was effected with the loss of but very few Men, not more than three or four that I have heard of were made prisoners, & only One or two killed. I am now Encamped on the Heights above mentioned which are so well calculated for defence, that I should hope If the Enemy make an Attack and our Men will behave with tolerable resolution, they must meet with a repulse if not a total defeat. They advanced in sight Yesterday in several large bodies, but attempted Nothing of a General nature—Tho in the forenoon there were some smart skirmishes between some of their parties and detachments sent out by me, in which I have the pleasure to inform you our Men behaved with bravery and Intrepidity, putting them to flight when in Open Ground and forcing them from posts they had Seized Two or three times. from some of their wounded Men which fell into our Hands, the appearance of blood in every place where they made their Stand and on the fences they passed, we have reason to beleive they had a good many killed & wounded, tho they did not leave many on the Ground—In number our Loss was very inconsiderable, but in the fall of Lieutt Colo. Knolton I consider It as great, being a brave and good Officer and It may be increased by the death of Major Leitch of the Virginia Regiment who unfortunately received Three Balls thro his side. Having given you a Summary Account of the situation of our Affairs & in such manner as circumstances will admit of I have only to add that I have the honor to be with Sentiments of the highest esteem Sir Your Most Obedt Servt

Go: Washington


P.S. The Committee have expressed their apprehensions of being Obliged to abandon the Island of Rhode Island & Newport & requested my Opinion—At present I can see no cause for It, & the propriety of the measure must depend upon circumstances—But I should suppose they ought to be very pressing & the Necessity great before they ought to be given up. Most certainly no Immaginary Ills or Necessity should lead to such a measure—At this Time the danger can only be Ideal—and If the Enemy persevere in their plans here & our Men behave as they should do, I am persuaded they will not have an Opportunity to employ their attention elsewhere this Campaig⟨n.⟩

